Citation Nr: 1048000	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  10-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant alleges that he had World War II service in the 
Commonwealth Army of the Philippines in the service of the U.S. 
Armed Forces for the Far East (USAFFE).  The appellant's status 
as a veteran for purposes of VA benefits is in dispute.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2009 decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2010, the appellant submitted additional evidence of 
record with a waiver of RO review of the evidence in the first 
instance.  This evidence primarily consists of Philippine Army 
documentation previously reviewed by both the National Personnel 
Records Center (NPRC) and the RO.  Thus, the Board finds that no 
prejudice accrues to the appellant with final appellate review of 
the case at this time.  See 38 C.F.R. §§ 19.37, 20.1304.


FINDING OF FACT

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the USAFFE.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 
38 C.F.R. § 3.203 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  He alleges having the requisite 
military service during World War II service in the Commonwealth 
Army of the Philippines in the service of the USAFFE.

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the USAFFE during World War II.  Section 1002 (c)(1) provides 
that the Secretary may make a payment from the compensation fund 
to an eligible person who, during the one-year period beginning 
on the date of the enactment of this Act, submits to the 
Secretary a claim for benefits under this section.  

The application for the claim shall contain such information and 
evidence as the Secretary may require.  Section 1002 (c)(2) 
provides that if an eligible person who has filed a claim for 
benefits under this section dies before payment is made under 
this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who --(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the USAFFE 
pursuant to the military order of the President dated July 26, 
1941, including among such military forces organized guerrilla 
forces under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States; or 
(B) in the Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was 
discharged or released from service described in paragraph (1) 
under conditions other than dishonorable.

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  The service department's findings are binding 
and conclusive upon VA.  VA does not have the authority to alter 
the findings of the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate U.S. service department 
under the following conditions: (1) the evidence is a document 
issued by the United States service department; (2) the document 
contains needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is genuine 
and the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

If a claimant does not submit evidence of military service, or 
the information is insufficient, VA must request the information 
from the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 
82 (1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that information 
provided to service department was erroneous (e.g., misspelled 
name), VA may be required to resubmit request for information to 
service department.)

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. App. 
264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997).

In July 2009, the NPRC reported that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.

In January 2010, the appellant submitted additional documentation 
for RO consideration.  This included PA AGO Form 23, entitled 
"AFFIDAVIT FOR PHILPIPPINE ARMY PERSONEL," for which the 
appellant attested to volunteering for induction into the USAFFE 
on December 17, 1941.  He further attested to serving with A Co., 
61st Engineer Battalion, 61st Division from December 18, 1941 to 
May 22, 1942.  From May 23, 1942 to November 5, 1945, the 
appellant indicated being in either civilian or casual status.  
He reported being processed on November 6, 1945.  This statement 
was witnessed by a Summary Court Officer on January 3, 1946.

The appellant also submitted a document from the General 
Headquarters of the Armed Forces of the Philippines, Office of 
the Adjutant General, dated January 2009, purporting to show that 
the appellant was inducted into the USAFFE on December 17, 1941 
with A Co., 61st Engineer Battalion, 61st Division and processed 
on November 6, 1945.  It was reported that the appellant had been 
paid for this service.  It was further noted, however, that there 
was no record of file pertaining to the appellant's date of 
discharge.

In March 2010, the RO forwarded the information provided by the 
appellant to the NPRC.  In April 2010, the NPRC again reported 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.

In this case, the appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 C.F.R. 
§ 3.203(a)(1).  The Certifications from the Office of Adjutant 
General and Affidavits for Philippine Army personnel submitted by 
the appellant fail to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not official 
documents of the appropriate United States service department, 
but rather documents from the Philippine government.  

As such, those documents may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

More importantly, the NPRC has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the USAFFE.  
This verification is binding on VA such that VA has no authority 
to change or amend the finding.  Duro, 2 Vet App. at 532. 

The Board stresses to the appellant that establishing veteran 
status with service in the Philippine Commonwealth Army is 
limited by the requirements and proscriptions of 38 C.F.R. 
§ 3.203 and § 3.41.  These provisions require that an applicant 
prove service in the Philippine Commonwealth Army with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  Soria, 118 F.3d at 748; Palor v. Nicholson, 21 Vet. 
App. 325 (2007).  There are no other means.  Id.  

Quite simply, recognition of service by the Philippine 
Government, although sufficient for entitlement to benefits from 
that Government, is not sufficient for benefits administered by 
VA.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the USAFFE.  The 
appellant may not, therefore, be considered a Veteran for the 
purpose of establishing entitlement to the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for certain VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

However, it does not appear to the Board that the VCAA is 
applicable to the type of claim at hand, which involves a claim 
not found in Chapter 51.  See Barger v. Principi, 16 Vet. App. 
132 (2002) (holding that the VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, Chapter 
51 (i.e., the laws changed by VCAA)).

Furthermore, the issue in this case is limited to the appellant 
establishing his veteran status for purposes of Filipino Veterans 
Equity Compensation Fund.  In this case, the appellant has 
submitted those official service department records in his 
possession.  The NPRC has refused certification in this case 
based upon review of those records.  The appellant has not 
argued, and the record does not show, that the certification 
refusal was based on incorrect, incomplete, or erroneous 
information to warrant any further attempts at verification.  See 
generally Sarmiento, 7 Vet. App. at 86; D'Amico, 209 F.3d at 
1327.

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the claimant had 
attempted to establish veteran status but had no official service 
department records and the NPRC refused to verify the claimed 
Philippine service.  The Palor Court held that the VA's failure 
properly notify the claimant of the means to establish veteran 
status under 38 C.F.R. § 3.203 and § 3.41 was harmless error as a 
matter of law.  

The Court reasoned as follows: "This is so because based on the 
U.S. service department's refusal to certify, there are 
presumably no documents issued by the U.S. service department 
that the appellant could submit to VA that would show qualifying 
service under § 3.203."  Id. at 332.

The disposition of this case is controlled by the Palor 
precedent, and there are no further means to verify the claimed 
service by the appellant rendering him ineligible for the 
benefits being sought as a matter of law.  Palor, 21 Vet. App. at 
332-3.  In such a situation, no amount of notice or further 
assistance to the appellant can change the legal outcome so that 
any notice deficiency constitutes harmless error.  Id.  See also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable as claimed service during the Iranian hostage crisis 
was not a "period of war" for purposes of entitlement to 
nonservice-connected pension benefits).  

As noted in Soria, and reiterated in Palor, the appellant's 
"only recourse lies within the relevant service department, not 
the VA."  Soria, 118 F.3d at 749.  See Palor, 21 Vet. App. at 
333.  Importantly, the NPRC has reviewed all documents from the 
Philippine military authorities submitted by the appellant.  See 
Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) 
(holding that the appellant has the right to have the NPRC review 
any service department records in determining veteran status).


ORDER

Eligibility for benefits under the Filipino Veterans Equity 
Compensation Fund administered by the United States Department of 
Veterans Affairs is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


